 

Exhibit 10.1

 



Execution Version



 



 

STRH_sizedforDocs [image_001.jpg]

 

 

 

May 21, 2015

 

 

Ring Energy, Inc.

200 N. Loraine Street, Suite 1245

Midland, TX 79701

 

Attention:William R. Broaddrick

Vice President and Chief Financial Officer

 

Re:$500,000,000 Amended Senior Secured Revolving Credit Facility for Ring
Energy, Inc., subject to an initial Borrowing Base of $100,000,000

 

Gentlemen:

 

Ring Energy, Inc. (the “Company”) has advised SunTrust Bank and SunTrust
Robinson Humphrey, Inc. (the “Arranger” and, together with SunTrust Bank,
“SunTrust”) that the Company intends to acquire (the “Acquisition”) the oil and
gas properties in the Ford West Field and Ford Geraldine Unit in Culberson and
Reeves Counties, Texas (the “Acquired Assets”) of Finley Resources, Inc. the
“Seller”) pursuant to a purchase and sale agreement between the Company and the
Seller (the “Acquisition Agreement”). You have further advised SunTrust that, in
connection with the Acquisition, the Company seeks to amend its existing senior
credit facility (the “Existing Senior Credit Facility”) by increasing the
maximum facility amount from $100,000,000 to $500,000,000 and increasing the
total borrowing base to $100,000,000, adding additional lenders, extending the
maturity date and making other amendments on the terms set forth in the Summary
of Principal Terms and Conditions attached hereto as Annex I (the “Term Sheet”).
As used in this letter, the “Amendment” means the proposed amendment described
in this letter and the Term Sheet and the “Amended Senior Credit Facility” means
the Existing Senior Credit Facility as amended by such proposed Amendment. All
transactions described above, together with the financing contemplated hereby,
are sometimes referred to herein as the “Transactions”. Capitalized terms used
in this letter but not defined herein shall have the meanings given to them in
the Term Sheet.

 

SunTrust Bank is pleased to commit to provide the full amount of the
$100,000,000 initial increased Borrowing Base, subject to the terms and
conditions set forth in this letter and the Term Sheet (collectively, this
“Commitment Letter”). You hereby appoint SunTrust Robinson Humphrey, Inc. to
act, and the Arranger agrees to act, as sole lead arranger and book manager for
the Amended Senior Credit Facility, subject to the terms and conditions of this
Commitment Letter. No other agents, co-agents or arrangers will be appointed, or
other titles conferred, without the prior written consent of the Arranger.

 



 

 



Ring Energy, Inc.

Page 2



 

 

A.Syndication

 

The Lead Arranger reserves the right, before or after the execution of the
Financing Documentation, to syndicate all or a portion of SunTrust Bank’s
commitment to one or more other financial institutions that will become parties
to the Financing Documentation (such financial institutions, the “Lenders”) and
the commitment of SunTrust Bank hereunder shall be reduced dollar-for dollar as
and when the corresponding commitments are received. The Company understands
that the Lead Arranger intends to commence such syndication efforts promptly.
The Company agrees to actively assist the Lead Arranger in achieving a
Successful Syndication (as defined in the Fee Letter) and take such action as
the Arranger may reasonably request related thereto. The Company’s assistance
shall include (but not be limited to) (i) making senior management,
representatives and advisors of the Company and its affiliates available to
participate in meetings and to provide information to potential lenders under
the Amended Senior Credit Facility at such times and places as the Arranger may
reasonably request; (ii) using the Company’s existing lending relationships to
assist in the syndication process; and (iii) assisting in the preparation of an
information memorandum regarding the Company, the Acquired Assets, the Amendment
and the Amended Senior Credit Facility and other customary marketing materials
to be used in connection with the syndication, in form and substance reasonably
acceptable to the Lead Arranger, at least 25 days prior to the Closing Date; and
(iv) preparing and providing promptly to the Lead Arranger all information with
respect to the Company, its subsidiaries, the Acquired Assets and the
Transactions, including without limitation all financial information and
projections (the “Projections”), reasonably requested by the Lead Arranger in
connection with the syndication of the Amendment.

 

The Arranger will manage all aspects of the syndication of the Amended Senior
Credit Facility in consultation with SunTrust Bank and the Company, including
the timing of all offers to potential Lenders, the determination of all amounts
offered to potential Lenders, the selection of Lenders, the allocation of
commitments, and the determination of compensation and titles (such as co-agent,
managing agent, etc.) given, if any, to such Lenders. The Company agrees that no
other agents, co-agents or arrangers will be appointed, or other titles
conferred, without the prior written consent of the Lead Arranger, and that no
Lender will receive any compensation for its commitment to, or participation in,
the Amended Senior Credit Facility except as expressly set forth in the Term
Sheet or the Fee Letter (as defined below), or as otherwise agreed to and
offered by the Arranger.

 

To ensure an orderly and effective syndication of the Amended Senior Credit
Facility, the Company further agrees that until the earlier of termination of
this Commitment Letter and a Successful Syndication (as defined in the Fee
Letter), the Company will not, and will not cause or permit any of its
affiliates or agents to, arrange, sell, syndicate or issue, attempt to arrange,
sell, syndicate or issue, announce or authorize the announcement of the
arrangement, sale, syndication or issuance of, or engage in discussions
concerning the arrangement, sale, syndication or issuance of, any credit
facility or debt security (including any renewals thereof) except with the prior
written consent of the Arranger.

 

B.Conditions Precedent

 

The undertakings and obligations of SunTrust under this Commitment Letter are
subject to: (i) the preparation, execution and delivery of mutually acceptable
loan documentation, including an amendment to the Existing Credit Agreement
incorporating substantially the terms and conditions outlined in this Commitment
Letter; (ii) the accuracy of all representations that the Company makes to
SunTrust (including those in Section D below) and all information that the
Company furnishes to SunTrust, and the absence of any information or other
matter being disclosed after the date hereof that is inconsistent in a material
and adverse manner with any information or other material disclosed to SunTrust;
(iii) the completion, and the Company’s reasonable cooperation in connection
with, our due diligence investigation and review, and our satisfaction in all
material respects with the results thereof; (iv) the payment in full of all
fees, expenses and other amounts payable hereunder and under the Fee Letter; (v)
the compliance with the provisions of this Commitment Letter; (vi) the Closing
Date on or prior to July 31, 2015; and (vii) the satisfaction of the other
conditions set forth in the Term Sheet.

 



 

 



Ring Energy, Inc.

Page 3

 

C.Representations

 

The Company represents and warrants to SunTrust that all information, other than
the Projections, that has been or will be made available to SunTrust or any of
the Lenders by the Company or any of the Company’s representatives (or on your
or their behalf) in connection with the transactions contemplated by this
Commitment Letter (the “Information”) is or will be, when furnished, complete
and correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading and
(ii) the Projections have been or will be prepared in good faith based upon
reasonable assumptions. The Company agrees to supplement the Information and the
Projections from time to time so that the representation and warranty contained
in this paragraph remains correct. In issuing the commitments and undertakings
hereunder and in arranging and syndicating the Amended Senior Credit Facility,
SunTrust Bank and the Arranger are relying on the accuracy of the Information
and the Projections without independent verification thereof.

 

The Company authorizes the Arranger and its affiliates, including SunTrust Bank,
to share with each other, and to use, credit and other confidential or
non-public information regarding the Company to the extent permitted by
applicable laws and regulations and for the purpose of performing their
obligations under this Commitment Letter and the Amended Senior Credit Facility.

 

D.Indemnities, Expenses, Fees Etc.

 

1.    Indemnification.  The Company agrees to indemnify and hold harmless the
Arranger, SunTrust Bank, each other Lender, their respective affiliates and
their respective directors, officers, employees, agents, representatives, legal
counsel, and consultants (each, an “Indemnified Person”) against, and to
reimburse each Indemnified Person upon its demand for, any losses, claims,
damages, liabilities or other expenses (“Losses”) incurred by such Indemnified
Person or asserted against such Indemnified Person by any third party or by the
Company or any of its affiliates, arising out of or in connection with this
Commitment Letter, the Fee Letter, the financing and other Transactions or the
use of the proceeds of the Amended Senior Credit Facility, or any claim,
litigation, investigation or proceeding relating to any of the foregoing
(whether or not such Indemnified Person is a party thereto), and to reimburse
each Indemnified Person upon demand for any legal or other expenses incurred in
connection with investigation or defending any of the foregoing, whether or not
such Indemnified Person is a party to any such proceeding, in all cases, whether
or not caused by or arising in whole or in part out of the comparative,
contributory or sole negligence of any indemnified person; provided that the
Company shall not be liable pursuant to this indemnity for any Losses to the
extent that a court having competent jurisdiction shall have determined by a
final judgment (not subject to further appeal) that such Loss resulted from the
gross negligence or willful misconduct of such Indemnified Person. The Company
shall not, without the prior written consent of any Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Person is a party and indemnity has been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such indemnity. No Indemnified Person shall be responsible or liable to the
Company or any other person or entity for any punitive, indirect or
consequential damages in connection with the Amendment or the Amended Senior
Credit Facility.

 

2.    Fees and Expenses. In addition to the fees described in the Term Sheet,
the Company will pay (or cause to be paid) the fees set forth in that certain
letter agreement dated as of the date hereof, executed by SunTrust Bank and the
Lead Arranger and acknowledged and agreed to by the Company relating to this
Commitment Letter (the “Fee Letter”). The Company also agrees to pay, or to
reimburse SunTrust on demand for, all reasonable costs and expenses incurred by
SunTrust (whether incurred before or after the date hereof) in connection with
the Amendment, the Amended Senior Credit Facility, the syndication thereof, the
preparation of the Financing Documentation and the other Transactions,
including, without limitation, bank meeting expenses and fees and disbursements
of its counsel, regardless of whether the Closing Date occurs. The Company also
agrees to pay all costs and expenses of SunTrust (including, without limitation,
fees and disbursements of its counsel) incurred in connection with the
enforcement of any of its rights and remedies hereunder.

 

 

 



Ring Energy, Inc.

Page 4



 



E.Miscellaneous

 

1.    Termination. This Commitment Letter and all commitment and undertakings of
SunTrust hereunder shall expire at 5:00 p.m., Atlanta, Georgia time, on May 29,
2015, unless by such time the Company executes and delivers to SunTrust and this
Commitment Letter and the Fee Letter. Thereafter, all commitments and
obligations of SunTrust under this Commitment Letter will terminate upon the
earliest to occur of (i) consummation of the Acquisition (with or without the
use of the Amended Senior Credit Facility), (ii) termination of the Acquisition
Agreement, either by its terms or by a court of competent jurisdiction, or (iii)
at 5:00 p.m. Atlanta, Georgia time on July 31, 2015 unless the Closing Date
occurs on or prior to such date. In addition to the foregoing, this Commitment
Letter may be terminated at any time by mutual agreement, and all commitments
and undertakings of SunTrust hereunder may be terminated by SunTrust if the
Company fails to perform its obligations under this Commitment Letter or the Fee
Letter on a timely basis.

 

2.    No Third-Party Beneficiaries. This Commitment Letter is solely for the
benefit of the Company, SunTrust and the Indemnified Persons; no provision
hereof shall be deemed to confer rights on any other person or entity.

 

3.    No Assignment; Amendment. This Commitment Letter and the Fee Letter may
not be assigned by the Company to any other person or entity, but all of the
obligations of the Company hereunder and under the Fee Letter shall be binding
upon the successors and assigns of the Company. This Commitment Letter and the
Fee Letter may be not be amended or modified except in writing executed by each
of the parties hereto.

 

4.    Use of Name and Information. The Company agrees that any references to
SunTrust or any of its affiliates made in connection with the Amended Senior
Credit Facility are subject to the prior approval of SunTrust, which approval
shall not be unreasonably withheld. SunTrust shall be permitted to use
information related to the syndication and arrangement of the Amended Senior
Credit Facility in connection with marketing, press releases or other
transactional announcements or updates provided to investor or trade
publications; including, but not limited to, the placement of “tombstone”
advertisements in publications of its choice at its own expense.

 

5.    Governing Law; Waiver of Jury Trial. This Commitment Letter and the Fee
Letter will be governed by and construed in accordance with the laws of the
state of Texas without regard to the principles of conflicts of laws thereof.
EACH OF THE COMPANY AND SUNTRUST IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATED TO THIS COMMITMENT LETTER, THE FEE LETTER
OR ANY OF THE TRANSACTIONS OR THE ACTIONS OF SUNTRUST IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 



 

 



Ring Energy, Inc.

Page 5



 

THE COMPANY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT IN THE STATE OF GEORGIA OR THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA FOR THE PURPOSE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE
FEE LETTER, AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. THE COMPANY AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. A FINAL JUDGMENT IN ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT MAY BE ENFORCED IN ANY OTHER
COURTS TO WHOSE JURISDICTION THE COMPANY OR SUNTRUST ARE OR MAY BE SUBJECT, BY
SUIT UPON JUDGMENT. SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT ON THE
COMPANY MAY BE MADE BY REGISTERED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS
APPEARING AT THE BEGINNING OF THIS LETTER FOR ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT PURSUANT TO THIS COMMITMENT LETTER.

 

6.    Survival. The obligations of the Company under the expense reimbursement,
indemnification, confidentiality, and governing law, submission to jurisdiction,
jury trial waiver and related provisions of this Commitment Letter shall survive
the expiration and termination of this Commitment Letter.

 

7.    Confidentiality. The Company will not disclose or permit disclosure of
this Commitment Letter, the Fee Letter nor the contents of the foregoing to any
person or entity (including, without limitation, any Lender other than
SunTrust), either directly or indirectly, orally or in writing, except (i) to
the Company’s officers, directors, agents and legal counsel who are directly
involved in the transactions contemplated hereby, in each case on a confidential
basis or (ii) as required by law (in which case the Company agrees to inform
SunTrust promptly thereof).

 

8.    No fiduciary duty. The Company acknowledges and agrees that (i) the
commitment to and syndication of the Amended Senior Credit Facility pursuant to
this Commitment Letter is an arm's-length commercial transaction between the
Company, on the one hand, and SunTrust, on the other, (ii) in connection with
the transactions contemplated hereby and the process leading to such
transactions, SunTrust is and has been acting solely as a principal and is not
the agent or fiduciary of the Company or its stockholders, creditors, employees
or any other party, (iii) SunTrust has not assumed an advisory responsibility or
fiduciary duty in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether
SunTrust has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Commitment Letter, (iv) SunTrust and its affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its affiliates, and SunTrust has no obligation to disclose an of
such interests by virtue of any fiduciary or advisory or other relationship as a
consequence of this Commitment Letter, and (v) SunTrust has not provided any
legal, accounting, regulatory or tax advice with respect to any transactions
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate. The Company
waives and releases, to the fullest extent permitted by law, any claims that it
may have against SunTrust with respect to any breach or alleged breach of
fiduciary duty as a consequence of this Commitment Letter.

 



 

 



Ring Energy, Inc.

Page 6

 



9.    Counterparts. This Commitment Letter and the Fee Letter may be executed in
any number of separate counterparts, all of which together constitute one
original. Delivery of an executed counterpart of a signature page to this
Commitment Letter or the Fee Letter by facsimile transmission or electronic
transmission (in pdf form) shall be as effective as delivery of a manually
executed counterpart hereof.

 

10.    Entire Agreement; Swap Disclaimer. (a) This Commitment Letter and the Fee
Letter embody the entire agreement and understanding among SunTrust, the Company
and their affiliates with respect to the Amended Senior Credit Facility and any
transactions related thereto, and supersede all prior understandings and
agreements among the parties relating to the subject matter hereof. However, the
terms and conditions of the commitments of SunTrust Bank and the undertakings of
the Arranger hereunder are not limited to those set forth herein, in the Term
Sheet or in the Fee Letter; those matters not covered or made clear herein or in
the Term Sheet are subject to mutual agreement of the parties.

 

(b)    Nothing herein constitutes an offer or recommendation to enter into any
“swap” or trading strategy involving a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act. Any such offer or recommendation, if any,
will only occur after we have received appropriate documentation from you
regarding whether you are qualified to enter into a swap under applicable law.

 

11.    Patriot Act. SunTrust hereby notifies the Company that pursuant to the
requirements of the USA Patriot Improvement and Reauthorization Act of 2005,
Title III of Pub. L. 109-177 (signed into law March 9, 2006) (the “Patriot
Act”), it and its affiliates are required to obtain, verify and record
information that identifies the Company, which information includes the name,
address, tax identification number and other information regarding the Company
that will allow SunTrust to identify the Company in accordance with the Patriot
Act. This notice is given in accordance with the requirements of the Patriot Act
and is effective for SunTrust and its affiliates.

 

 

 

[Remainder of this page is intentionally blank]



 



 

 



 

 

We look forward to working with you on this important transaction.

 

 

Very truly yours,

 

SUNTRUST BANK

 



 

 

By: /s/ Scott Mackey                             

Scott Mackey

Director

 

 

SunTrust Robinson Humphrey, Inc.

 

 

 

By: /s/ Dan Mayer                                 

Dan Mayer

Director

 

 

 



Signature Page to Commitment Letter

 

 

ACCEPTED AND AGREED

this 21 day of May, 2015:

 

 

RING ENERGY, INC.

 

 

 

 

By:  /s/ William R. Broaddrick                              

William R. Broaddrick

Vice President and Chief Financial Officer

 

 

 

 

 

 

 



Signature Page to Commitment Letter

